t c memo united_states tax_court robert d and ana m shirley petitioners v commissioner of internal revenue respondent docket no filed date jan r pierce for petitioners kelley a blaine for respondent memorandum opinion holmes judge this case is about whether the cost of a motor home bought to be added to a rental fleet is deductible the contested deduction is not allowable if a motor home i sec_1 as early as enterprising americans began attaching small homes to model t chassis to travel the roads in comfort greater than they could have in a car alone these improvised efforts evolved into recreational vehicles or motor homes as they are called by those in the industry used predominantly to furnish lodging but is allowable if a motor home is used primarily as a means of transportation it thus asks an imponderable question--when a vehicle can be simultaneously used for both lodging and transportation how can one tell which use is primary background robert and ana shirley were oregon residents when they filed their petition robert shirley owned motor home rentals a business in central point oregon that both rented and sold motor homes during his rental fleet had a total of motor homes including a new gulfstream motor home that he bought for dollar_figure in august and added to his fleet under the designation mh his usual terms for motor home rentals were much like those for car rentals--a daily or weekly fee a daily mileage_allowance of miles and a mileage charge of dollar_figure for each additional mile in petitioner rented his motor homes to numerous customers in a total of transactions for anywhere between one and days most of his customers used fewer than their miles per day this case arose from notices of deficiency that respondent issued for and concessions and compromises by both parties completely settled the dispute about the shirleys’ deficiency leaving only one issue to decide--whether to allow petitioners a deduction on their return for part of the cost of mh before the case went to trial the parties fully stipulated the facts under rule discussion sec_179 allows a taxpayer a deduction--in one of up to dollar_figure--for property prosaically called sec_179 property used in his trade_or_business that he must otherwise add to his capital_account and depreciate the deduction comes with numerous restrictions one of which is that any property described in sec_50 is ineligible to be sec_179 property sec_179 sec_50 itself defines terms for various tax_credits and deductions granted elsewhere in the code it excludes certain kinds of property from these benefits including property which is used predominantly to furnish lodging or in connection with the furnishing of lodging sec_50 this is then followed by exceptions to the exclusion one of which is property used by a hotel or motel in connection with the trade_or_business of furnishing lodging where the predominant portion of the accommodations is used by transients sec_50 all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as in effect for the year at issue these exclusions first became law in the revenue act of publaw_87_834 76_stat_960 as limits on the then-new investment_tax_credit president kennedy expected this incentive continued the parties agree that mh meets all the requirements for being sec_179 property except one respondent argues that motor homes generally and mh in particular are property used predominantly to furnish lodging petitioners disagree with respondent on that point contending that motor homes are primarily used for transportation petitioners also argue that even if mh is predominantly_used for lodging it qualifies for the exception to the exclusion because it is lodging the predominant portion of which is used by transients since most of petitioners’ customers were short-term renters solving this puzzle as the parties have presented it requires answering two preliminary questions the first is whether we should focus on mh alone or on shirley’s motor home business as a whole the second is whether regulations exist that we can look to in analyzing the question neither party squarely addressed the issue of whether we should look at the predominant use of shirley’s fleet of rented motor homes or at the predominant use of mh alone but we do have some usable precedent in van susteren v commissioner tcmemo_1978_310 we decided that a small businessman who continued to stimulate the economy by allowing business owners a credit on their tax bill for purchases of new tangible_personal_property h rept 87th cong 2d sess 1962_3_cb_402 the credit’s purpose was to increase the profitability of productive investment by reducing the net cost of acquiring new equipment id c b pincite bought four mobile homes as additional rooms for his motel was entitled to an investment_tax_credit over the objections of the commissioner in that case we did not separately test each mobile home’s eligibility for the credit it was enough that each trailer did not represent a separate trade_or_business and that the stipulated facts showed that the taxpayer was operating only a single business see also koerner v commissioner tcmemo_1983_588 n same shirley was likewise managing his motor home rental enterprise as a single business he used mh as just one more asset in that business we follow van susteren and koerner and will not look to the use of mh alone instead we look to the use of the fleet of motor homes of which it was a part analyzing whether applicable regulations exist begins with the history of sec_50 that section was added to the code by the omnibus budget reconciliation act of publaw_101_508 obra sec a 104_stat_1388 through obra essentially reenacted old sec_48 and because more than half of the total units at his motel ie those in his motel building plus the mobile homes were used predominantly by transients he qualified for an exception to the general exclusion of lodging investments from the credit it was enacted as part of an extensive effort by congress to simplify the code by amending and deleting numerous provisions that had become obsolete the legislative_history stresses that there was no attempt to simplify by making substantive changes h rept pincite h conf rept pincite as new sec_50 the secretary never issued regulations under sec_50 but the existing treasury regulations under old sec_48 have remained unchanged since the time of their issuance in the definition of sec_179 property largely matches old sec_48’s definition of sec_38 property that was in the code sec_179 old sec_48 defined sec_38 property as tangible_personal_property and old sec_48 excluded from that definition p roperty which is used predominantly to furnish lodging or in connection with the furnishing of lodging current sec_50 is nearly identical to old sec_48 so we will use the regulations under old sec_48 for guidance sec_1_48-1 of those regulations provides that property eligible for the deduction does not include property which is used predominantly to furnish lodging or is used predominantly in connection with the furnishing of lodging during the taxable_year the term lodging_facility includes an apartment house hotel motel dormitory or any other facility or part of a facility where sleeping accommodations are provided and let except that such term does not include a facility used primarily as a means of transportation such as an aircraft vessel or a railroad car even though sleeping accommodations are provided sec_1_48-1 of the regulations then further describes the transient exception to the lodging exclusion compare t d c b part property used by a hotel motel inn or other similar establishment in connection with the trade_or_business of furnishing lodging shall not be considered as property which is used predominantly to furnish lodging or predominantly in connection with the furnishing of lodging provided that the predominant portion of the lodging accommodations in the hotel motel etc is used by transients during the taxable_year for purposes of the preceding sentence the term predominant portion means more than one-half thus if more than one-half of the living quarters of a hotel motel inn or other similar establishment is used during the taxable_year to accommodate tenants on a transient_basis none of the property used by such hotel motel etc in the trade_or_business of furnishing lodging shall be considered as property which is used predominantly to furnish lodging or predominantly in connection with the furnishing of lodging accommodations shall be considered used_on_a_transient_basis if the rental period is normally less than days we adopt as the parties suggest this regulation’s definition of a transient as one who rents for less than days we also note that in 58_tc_1045 n affd 489_f2d_285 5th cir we held that predominant portion means the proportion of accommodations used by transients not the proportion of all renters who are transients finally the parties also agree that sec_1 h i income_tax regs prescribes an all-or-nothing approach under this approach we characterize mixed-used assets according to their predominant use the regulation thus seems to require us to decide whether an asset was used predominantly for lodging or transportation in other sections of the code and regulations that use similar language deciding predominant means defining a common denominator and then measuring relative size for example use of property predominantly outside the united_states is measured by the time that the property is physically in the united_states compared to the time that it is outside sec_1_48-1 income_tax regs deciding whether a real_estate_investment_trust is predominantly held by qualified trusts is measured by the value of trusts’ holdings in the reit compared to the value of others’ holdings sec_856 and use of a bus predominantly in furnishing for compensation passenger land transportation is measured by the miles the bus is used to carry paying passengers compared to the miles it travels without them sec_48_4221-8 manufacturers and retailers excise_tax regs but unlike a bus which cannot simultaneously carry and not carry paying passengers a motor home can certainly be used for both transportation and lodging that is what it is built for the regulation seems to recognize this as well since it makes sleeping accommodations the sine qua non of lodging while recognizing that airplanes ships and railroad cars make some provision for passengers who sleep while on board but the regulation does not tell us what characteristics of airplanes or ships or railroad cars distinguish them from more ordinary lodgings such as apartment buildings or houses the parties disagree about the consequences of this fact petitioner urges us to adopt a bright-line_test under which we would consider a motor home as used predominantly for transportation where it is regularly used in the taxpayer’s business for transportation respondent would have us look to the amount of time spent in the motor homes for transportation versus the time spent in the motor homes for lodging the difficulty with both these positions is that neither explains why in measuring predominant use one type of use should count for more than the other petitioners’ position amounts to an assertion that if motor homes are used for transportation then transportation is their primary use but why this should be so apart from the ease of administering this as a bright-line_test is unclear respondent asserts that we should use time as a common denominator of uses if the time spent in shirley’s motor homes while they were traveling exceeded the time spent in them while people were lodging then and only then would their primary use be transportation as petitioners point out respondent does not suggest how we deal with the problem of simultaneous use--some family members sleeping eating or cooking in the back while one drives nor does respondent suggest how in the real world any businessman could possibly rely on his rental customers to maintain the detailed almost minute-by-minute logs required for this test to work other tests are possible one could conceive of a test that looked to the value of the mobility of the motor home to the renter versus the value of its capacity to be used for lodging or one could try to identify the primary function of a motor home though this would seem to be the same as trying to identify its primary use but none of these tests--including both petitioners’ and respondent’s--suggests a way out of the respondent’s position is weakened by the reality that property undoubtedly used for transportation--cars for example--are at rest in garages and parking lots much longer than they are on the road we do note that in 94_tc_733 the parties stipulated that the taxpayer used a car for business uses percent of the time but we are not sure how to construe it it seems unlikely this meant total time rather than percentage of time in use but it could also have meant percentage of trips or even mileage if the taxpayer in lapoint kept the usual log for those wishing to deduct car-related expenses in any event the key issue in that case was whether the car was used predominantly in connection with the furnishing of lodging id pincite and so it gives limited help in analyzing the question of simultaneous use of motor homes for both lodging and transportation in l l bean inc v commissioner tcmemo_1997_175 affd 145_f3d_53 1st cir we had to decide whether a rack system inside a warehouse which both held merchandise and supported the warehouse’s walls and roof was tangible_personal_property taxpayers proposed a primary function test as opposed to a strict structural function test the court however found that even a primary function test would not favor petitioners because the necessity of the rack system to prevent a collapse of the building did not allow the structural function to be categorized as secondary underlying dilemma of comparing a motor home’s use as lodging to its use as transportation we think a better way to analyze whether mobile homes were predominantly_used for lodging lies in 91_tc_32 in union pacific railroad employees who tested and replaced track in remote locations lived in company-supplied rent-free mobile homes union pacific paid these employees their normal wages and benefits and argued that this meant the housing was just a required part of new track installation the type of productive activity that congress meant to qualify as creditable union pacific thought the distinction was important because the purpose of the investment_tax_credit like the purpose of sec_179 was to stimulate production we have looked to the legislative_history of the investment_tax_credit for help in construing the meaning of its terms in 108_tc_358 we noted that congress expressly said that the phrase tangible_personal_property should not be narrowly defined in union pacific we similarly noted that the legislative_history of the lodging exception showed that investment in ‘ l odging or residential real_estate is excluded on the grounds that this property for the most part is used by consumers rather than in production ’ union pacific v commissioner supra pincite quoting staff of joint comm on taxation general explanation of committee discussion draft of revenue bill of pincite j comm print we nevertheless held that in deciding whether the mobile homes at issue were used predominantly for lodging the key factor was the alternative to company-paid accommodations their inhabitants would likely have bought we reasoned that they are nonetheless used by individuals to replace assets that clearly would not be qualifying property -- if housing were not provided to the employees those employees would be forced to either rent or buy other housing id this substitute housing it was implied could not be qualifying property because it was residential real_estate of course from union pacific’s viewpoint the mobile homes were part of its productive investment even if they were also used for lodging union pacific is thus some guide to the general problem of how to characterize property capable of two simultaneous uses as in union pacific we must ask what shirley’s customers would have had to buy or rent if motor homes were not available if these substitute goods would be allowed as qualifying property under sec_50 then so would motor homes shirley’s customers unlike the railway workers in union pacific would need as substitute goods some combination of both lodging and transportation if a car or truck were rented to customers to provide them with the mobility of a motor home those vehicles would clearly qualify as sec_179 property but what would substitute for the lodging accommodations a motor home provides we know from the stipulated facts that the predominant number of motor home rentals were for less than days this strongly suggests that shirley’s customers would rent hotel or motel rooms campground space or other transient lodging all of these would qualify for the exception to the general exclusion of lodging from the category of sec_179 property because both the substitute transportation and the substi- tute lodging would qualify we conclude that motor homes like shirley’s used by renters mostly for periods of less than days are sec_179 property as we have in other cases of deciding eligibility for the investment_tax_credit we leave grappling with a difficult element of a difficult test for another case in this one petitioners are allowed a deduction under sec_179 for the purchase of mh in to reflect the other concessions and compromises already made by the parties the stipulated evidence shows that of shirley’ sec_27 motor homes were rented to transients more than half the time that those motor homes were rented during see eg tibbs v commissioner tcmemo_1987_515 avoiding decision on whether mobile homes were tangible_personal_property pickren v commissioner tcmemo_1981_52 avoiding decision on whether mobile homes qualified as hotel or motel decision will be entered under rule
